Title: From George Washington to Brigadier General James Wadsworth, 27 June 1776
From: Washington, George
To: Wadsworth, James



Sir
New York June 27. 1776

Having received information of your being appointed to Command the Militia to be furnished by your Colony for the defence of this place, I entreat you to give notice to the Officers who are principally concerned in raising them that their march be expedited as much as possible, or the assistance they are meant to afford may come too late, as in all probability the Enemy immediately on their arrival will make their grand push, especially if they are apprized of our weak state—It will be indispensably necessary for the men to come provided with

Arms, as It will not be in my power to furnish them with one, having many here already unarmed—Nor will It contribute to the service in the least degree, If they do not; I therefore request the utmost attention to this matter of the last importance, and that none come without.
As It will be proper that an Arrangement should be formed and regular Orders given as to their disposition, previous to their coming, to prevent disorder & confusion, I desire as soon as you have notified your princip[a]l Officers of what I have said about forwardg the Troops & bring⟨g⟩ Arms, that you repair here yourself to receive your Instructions & to be in readiness to give such directions to them as may be necessary for these purposes. I am &c.

G.W.

